United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, ABERDEEN POST
OFFICE, Aberdeen, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0641
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 29, 2020 appellant, through counsel, filed a timely appeal from a November 12,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right leg condition
causally related to the accepted June 16, 2018 employment incident.
FACTUAL HISTORY
On July 2, 2018 appellant, then a 55-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 16, 2018 he developed an infection in his right lower leg from
walking through water and mud on the floor of the employing establishment while in the
performance of duty. He stopped work that day.
In a June 18, 2018 medical note, Lynn K. Meyers, a certified physician assistant, noted that
appellant was seen in her clinic that day and placed appellant off work until June 20, 2018.
On June 20, 2018 Ms. Meyers noted that appellant was seen for cellulitis in his right leg
that occurred on June 17, 2018 and required an emergency room visit on June 18, 2018. She held
him off work until June 26, 2018. In a follow-up report dated June 25, 2018, Ms. Meyers indicated
that appellant was seen for a recheck of cellulitis in the right lower extremity. She noted that the
infection was improving, but that he should remain off work.
In a June 25, 2018 statement, appellant asserted that, when he arrived at work as usual on
June 16, 2018, the building was flooded from the previous day. He indicated that he was told to
carefully maneuver throughout the building as there was water and mud everywhere. Appellant
was instructed to leave his long-life vehicle (LLV) outside and bring any mail into the backdoor.
He explained that, when he woke up the next morning, he felt a burning sensation on his right leg.
Later in the day, appellant developed severe chills and body ache and went to bed early. When he
woke up the next morning he had a throbbing pain in his right leg and went to the emergency room
to have it checked out. Appellant indicated that he was prescribed antibiotics for cellulitis.
In a June 25, 2018 letter, appellant’s postmaster noted that he previously had an infection
of one of his legs although she could not recall which leg or whether appellant had taken leave for
this incident.
In a July 3, 2018 letter, the employing establishment controverted appellant’s claim,
asserting that he previously had a leg infection when he was a delivery supervisor. It further
contended that it was most unlikely that he acquired strep C cellulitis and attached a photograph
of the workplace at the time the alleged employment incident occurred.
In a July 9, 2018 development letter, OWCP informed appellant of the deficiencies in his
claim. It advised him of the type of factual and medical evidence needed to establish his claim
and provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
necessary evidence. In a separate development letter of even date, it requested that the employing
establishment resubmit a physical copy of the photograph of the workplace.
In a July 2, 2018 duty status report (Form CA-17), Ms. Meyers diagnosed cellulitis in the
right lower leg. She also noted that appellant previously had a laceration on the right leg on
May 27, 2018, but that it had healed.
2

By decision dated August 27, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the injury and/or events occurred as he alleged.
It concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
OWCP continued to receive evidence. In a January 30, 2019 narrative report,
Dr. Shirlene K. Smook, Board-certified in family practice, recounted appellant’s history of injury
and treatment from May 27 to July 2, 2018. She indicated that appellant was first seen in the
emergency room on May 27, 2018 for a laceration that occurred at home and received stiches in
his right leg. On June 5, 2018 appellant had his stiches removed and Dr. Smook observed that the
laceration was healing well with no sign of infection. He subsequently returned to the emergency
room on June 18, 2018 with redness and swelling in the right lower leg following flooding at the
employing establishment. A culture was taken and on June 20, 2018 Dr. Smook determined that
culture showed group C streptococcus. Appellant was started on medication and his condition
improved. Dr. Smook released him to work without restriction on July 2, 2018. She opined that
there was “a possibility that the flooded water in the [employing establishment] could have caused
a secondary infection in the healing laceration on the right leg.”
In an undated statement, appellant described his previous May 27, 2018 laceration that he
sustained while at home. He explained that, immediately after receiving stiches in the emergency
room, he went on vacation for a week, which helped with the healing process. Appellant reported
that he returned to work on June 16, 2018 and that there was minimal water and mud throughout
the employing establishment building. He indicated that he cased and successfully loaded his
truck, which was surrounded by two to three inches of mud. Later in the afternoon, appellant was
instructed by his manager not to enter the building and to distribute any incoming mail to a
designated area by the rear employee entrance door.
Appellant alleged that on June 17, 2020 he woke up with a burning sensation at the wound
site by his ankle. He explained that, by that afternoon, he developed worsening chills and body
aches. The following morning, appellant woke with a fever and pain in his right leg. He noted
that he had redness around a wound site and went to the emergency room for examination, which
revealed streptococci cellulitis in the right leg. Appellant stopped work for three weeks and had
periodic checkups while taking antibiotics. He asserted that the employing establishment was
trying to silence him and that he disagreed with its assessment that it was unlikely for him to
contract the infection at work.
On August 5, 2019 appellant requested reconsideration.
By decision dated November 12, 2019, OWCP modified its August 27, 2018 decision,
finding that the June 16, 2018 employment incident occurred as alleged. However, the claim
remained denied as the medical evidence of record was insufficient to establish causal relationship
between appellant’s diagnosed condition and the accepted June 16, 2018 employment incident.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
3

Supra note 2.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

B.M., Docket No. 19-1341 (issued August 12, 2020); S.S., Docket No. 18-1488 (issued March 11, 2019) Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right leg
condition causally related to the accepted June 16, 2018 employment incident.
In support of his claim, appellant submitted a January 30, 2019 narrative report from
Dr. Smook who diagnosed cellulitis of the right leg and opined that there was “a possibility that
the flooded water in the [employing establishment] could have caused a secondary infection in the
healing laceration on the right leg.” The Board has held, however that medical opinions that are
speculative and equivocal are of diminished probative value.11 Moreover, Dr. Smook did not
provide a pathophysiological explanation as to how walking in water and mud either caused or
contributed to appellant’s diagnosed condition.12 As noted above, a well-rationalized opinion is
particularly important when there is a preexisting condition involving the same body part.13 The
Board has required medical rationale differentiating between the effects of the work-related injury
and the preexisting condition in such cases.14 Lacking a rationalized explanation, Dr. Smook’s
January 30, 2019 report is insufficient to meet appellant’s burden of proof.
Additionally, appellant submitted a series of medical notes dated from June 18 through 25,
2018 and a July 2, 2018 Form CA-17, all signed by Ms. Meyers, a certified physician assistant.
However, certain healthcare providers such as physician assistants are not considered physicians
as defined under FECA.15 Consequently, their medical findings and/or opinions will not suffice
for purposes of establishing entitlement to FECA benefits.16 Thus, this evidence is of no probative
value and is insufficient to establish appellant’s claim.
As none of the medical evidence appellant submitted constitutes rationalized medical
evidence sufficient to establish causal relationship between the accepted June 16, 2018
employment incident and his diagnosed cellulitis of the right leg, the Board finds that appellant
has not met his burden of proof.

11

H.A., Docket No. 18-1455 (issued August 23, 2019).

12

L.T., Docket No. 19-1100 (issued November 13, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018).

13

K.R., Docket No. 18-1388 (issued January 9, 2019).

14
See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).
15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16

Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); R.K., Docket
No. 20-0049 (issued April 10, 2020) (a physician assistant is not considered a physician as defined under FECA).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right leg
condition causally related to the accepted June 16, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

